Order entered December 18, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01509-CV

                           IN RE JOHN B. LOWERY, Relator

                Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-015458

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE